Decree of the Queens County Surrogate’s Court reversed on the law and the facts and the matter remitted to the Surrogate’s Court for a new hearing, with costs to abide the event. This court does not approve the submission of a proceeding to probate a will under section 143 of the Surrogate’s Court Act solely upon the testimony and exhibits introduced in other and different proceedings, where different rules of evidence may govern. Pursuant to section 309 of the Surrogate’s Court Act a new trial is directed at which the witnesses shall be produced. Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.